This action was brought originally by Egbert D. Hayes versus George H. Hayes for divorce and alimony and on December 11, 1925, by oral announcement the court granted a decree. A motion for a new trial was overruled no December 15, 1925, and the judgment entry filed February 26, 1926. The petition in error was filed on April 30, 1926.
The Court of Appeals dismissed the petition in error because it was not filed within the 70 day period.
George Hayes in the Supreme Court contends: that the 70 day period does not begin to run until the entry of the decree is approved and filed.